Title: To Thomas Jefferson from Joseph Dougherty, 16 August 1805
From: Dougherty, Joseph
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Washington Augt. 16th. 05
                  
                  I Recd. your second Letter yesterday morn. the preceding evening the box containing the other articles went on in the stage. The present not which is here inclosed is not described so as Mrs. Andrews can understand it so well as to do the work She wishes me to return it to you to describe more plain the number of feet &c.
                  The family here is all well
                  the flesh and beauty of your riding horse is so much increased that he astonishes his beholders When I walk him out. if your horses there had some of the flesh these I have here could spare, they would feel none the worse for it
                  Sir Your Hble. Servt.
                  
                     Jos. Dougherty 
                     
                  
               